DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–3, 5–8, 11–13, and 16–25 is/are pending.
Claim(s) 4, 9, 10, 14, and 15 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0280039 A1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
Applicants argue FIGS. 2A, 2B, and 3A are examples of non-overlapping regions (P6/¶5). The term "overlap" or any variant is not found within the instant specification. The pending claims must be "given their broadest reasonable interpretation (i.e., BRI) consistent with the specification." See MPEP § 2111. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. See MPEP § 2173.01. The term "overlap" is defined as extend over as to cover partly (see overlap, New Oxford American Dictionary). FIG. 2A illustrates regions 204(1) to 204(5) each overlapping with each other. FIG. 2B illustrates region 244B overlapping with each region 244A(1) to 244A(6), regions 244A(1) to 244A(3) overlapping with each other, regions 244A(4) to 244A(6) overlapping with each other, region 244A(1) overlapping with region 244A(4), region 244A(2) overlapping with region 244A(5), and region 244A(3) overlapping with region 244A(6). FIG. 3A illustrates regions 300(1) to 300(10) each overlapping with each other. Therefore, FIGS. 2A, 2B, and 3A are not examples of non-overlapping regions.
Applicants argue FIG. 2A illustrates five discrete regions that abut one another (P7/¶1). It is noted that the features upon which applicant relies (i.e., the first and second regions are discrete regions that abut one another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The BRI of the term "overlap" is extend over as to cover partly. The term "abut" is defined as be next to or have a common boundary with (see abut, New Oxford American Dictionary). A region abutting another region clearly overlaps that region. Therefore, FIG. 2A illustrates five regions that overlap with each other.
Applicants argue the vertical solid line between the first and second regions 204(1) and 204(2) delineates these two regions relative to one another to define two discrete and nonoverlapping regions (P7/¶2). The BRI of the term "overlap" is extend over as to cover partly. Region 204(1) shares a border with region 204(2) and overlap. Therefore, the first and second regions 204(1) and 204(2) are overlapping regions.
Applicants argue the "discrete regions" portion goes to embodiments such as shown in FIGS. 2A, 2B, and 3A (P7/¶2). It is noted that the features upon which applicant relies (i.e., discrete regions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term "discrete" is defined as individually separate and distinct (see discrete, New Oxford American Dictionary). Comparing the definitions of "discrete" and "overlap," discrete regions are not required to be non-overlapping, and overlapping regions may be discrete. Therefore, "discrete regions" does not support limitation "a second region that does not overlap with the first region."
Applicants argue the five discrete, nonoverlapping regions 204(1) to 204(5) of IFC layer 204 clearly show that the present application, as originally filed, indeed provides written description support for nonoverlapping regions (P7/¶3). Regions 204(1) to 204(5) of IFC layer 204 are overlapping as detailed above and do not provide description support for nonoverlapping regions.
Applicants argue any overlap involving differing IFC layers on differing sides of an IFC structure has nothing to do with the "does not overlap with" limitations of claims 1 and 24 (P8/¶1). Applicants have argued that the first and regions are present in a single IFC layer 204 or a single IFC layer 212. As illustrated in FIGS. 2A, 2B, and 3A, the separate regions overlap with each other based on the plain meaning of the term "overlap." The definition used by the applicant for the term "overlap" appears to be different from its plain meaning. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. However, the term "overlap" or any variant is not found within the instant specification and the applicants have not clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. Therefore, any overlap involving differing IFC layers on differing sides of an IFC structure has something to do with the "does not overlap with" limitations of claims 1 and 24.
Applicants argue FIG. 2B clearly shows the circular regions 244A(1) through 244A(6) of the first IFC layer 244 as not only not overlapping one another but also as not overlapping with the "surrounding region 244B" that surrounds each of the six circular regions 244A(1) through 244A(6) (P8/¶2). The BRI of the term "overlap" is extend over as to cover partly. FIG. 2B illustrates region 244B overlapping with each region 244A(1) to 244A(6), regions 244A(1) to 244A(3) overlapping with each other, regions 244A(4) to 244A(6) overlapping with each other, region 244A(1) overlapping with region 244A(4), region 244A(2) overlapping with region 244A(5), and region 244A(3) overlapping with region 244A(6). Applicants appear to indicate that overlapping cannot occur in the left-right direction and top-bottom direction of the drawings and can only occur into and out of the drawings. However, this interpretation is inconsistent with the broadest reasonable interpretation. Claim 1 recites "a second region that does not overlap with the first region," without any indication of where the regions do not overlap. As such, the claim limitation requires that the regions do not overlap at all, which is not illustrated in the claims nor described in the specification. Therefore, FIG. 2B shows the circular regions 244A(1) through 244A(6) of the first IFC layer 244 as overlapping one another and also as overlapping with the "surrounding region 244B" that surrounds each of the six circular regions 244A(1) through 244A(6).
Applicants argue FIG. 3A shows the first, second, and third regions 300(1) to 300(3), in a single IFC layer that do not overlap (P8/¶3). The specification describe 300 as an IFC layer with multiple regions 300(1) to 300(10). The BRI of the term "overlap" is extend over as to cover partly. FIG. 3A illustrates regions 300(1) to 300(10) each at least partly covering each other and overlapping. Therefore, FIG. 3A shows the first, second, and third regions 300(1) to 300(3), in a single IFC layer that do overlap.
Applicants argue any reference to FIGS. 2C and 3B relative to the overlap issue is inapposite (P8/¶4). FIGS. 2C and 3B were referenced in the previous response as providing support for new claims, which included claim 24. Claim 24 recites the limitation "a third region that … does not overlap with either of the first and second regions." Therefore, reference to FIGS. 2C and 3B relative to the overlap issue was appropriate.
Applicants argue Hu would need to describe a single layer having a second region that "does not overlap with the first region" (P10/¶2). Applicants have argued discrete regions as illustrated in FIGS.2A and 3A are regions that do not overlap (e.g., P7/¶1, P8/¶3). The Office does not agree with this interpretation as detailed above. However in order to expediate prosecution with respect to the prior art rejections, the limitation "the second region does not overlap with the first region" will be treated as the second region being discrete from the first region. Hu discloses an embodiment where a multilayer, which based on the BRI of the term "layer," can be considered an IFC layer; and the layers forming the multilayer can be considered "regions" of the IFC layer. As admitted by the Applicant, Hu discloses multilayer embodiment has multiple layers that are by all accounts coextensive with one another, with the melting point of the particles in each layer being different from the melting point of the particles in each other layer so as to provide a melting-point "gradient" from layer to layer within the thickness of the coating. The multilayer embodiment of Hu discloses discrete regions that are patentably indistinct from the discrete regions of  FIGS. 2A and 3A.
Applicants argue Hu's single-layer embodiment is composed of a mixture of differing polymer particles having differing melting points and is completely silent on the arrangement of the differing particles within the single layer (P10/¶4). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, Hu discloses an arrangement of different particles in an ionic-flow-control layer. The instant specification discloses striped discrete regions. The instant specification also discloses the direction of striping may be oriented differently, such as perpendicular to the arrangement shown or diagonally relative to the rectangular shape of the IFC structure shown (e.g., [0108]). The multilayer arrangement of Hu would correspond to a single layer of multiple regions in an orientation perpendicular to the arrangement shown.
Applicants argue Hu does not inherently teach the clustering of like ones of the particles with one another (P10/¶4, P11/¶2). Hu explicitly teaches he clustering of like ones of the particles with one another as detailed above.
Applicants argue Hu does not each layer consists of only particles having the same melting point cannot provide a "continuous gradation of melting temperatures" (P11/¶5, P12/¶1). Hu discloses each layer are coextensive. A continuous gradation will be formed between the interface of adjacent layers. Therefore, Hu does provide a "continuous gradation of melting temperatures."
Applicants argue Hu does not disclose changes "along the ionic-flow-control layer" (P11/¶5). The instant specification discloses stiped discrete regions. The instant specification also discloses the direction of striping may be oriented differently, such as perpendicular to the arrangement shown or diagonally relative to the rectangular shape of the IFC structure shown (e.g., [0108]). The multilayer arrangement of Hu would correspond to a single layer of multiple regions in an orientation perpendicular to the arrangement shown. As admitted by the applicant, Hu in a direction perpendicular to the direction along coating. Therefore, Hu does disclose changes "along the ionic-flow-control layer."
Applicant argue that providing "a continuous gradation of melting temperatures along the ionic-flow-control layer" is very likely counter to Hu's apparent intent of providing uniform progressive shutdown across the entirety of the separator (P12/¶2). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04.
Applicants argue Matsumoto would need to describe a single layer having a second region that "does not overlap with the first region" (P13/¶3, P14/¶1). Applicants have argued discrete regions as illustrated in FIGS.2A and 3A are regions that do not overlap (e.g., P7/¶1, P8/¶3). Matsumoto discloses an embodiment where a multilayer, which based on the BRI of the term "layer," can be considered an IFC layer; and the layers forming the multilayer can be considered "regions" of the IFC layer. The multilayer embodiment of Matsumoto discloses discrete regions that are patentably indistinct from the discrete regions of  FIGS. 2A and 3A.
Applicants argue the separator structures of Matsumoto and Hu, at a high level, are effectively the same as one another (P13/¶4). The Office generally agrees with the similarity of the separator structures of Matsumoto and Hu. For brevity's sake, the arguments with respect to the incorrect interpretation of the BRI of the claims will not be repeated with respect to Matsumoto.
Applicants argue Matsumoto does not inherently teach the clustering of like ones of the particles with one another (P14/¶2). Matsumoto explicitly teaches he clustering of like ones of the particles with one another as detailed above.
Applicants argue Matsumoto does not each layer consists of only particles having the same melting point cannot provide a "continuous gradation of melting temperatures" (P14/¶5, P15/¶). Matsumoto discloses each layer are coextensive. A continuous gradation will be formed between the interface of adjacent layers. Therefore, Matsumoto does provide a "continuous gradation of melting temperatures."
Applicant argue that providing "a continuous gradation of melting temperatures along the ionic-flow-control layer" is very likely counter to Matsumoto apparent intent of providing uniform progressive shutdown across the entirety of the separator (P15/¶2). Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP § 2131.04.
Applicants argue Morita does not cure any of the deficiencies of Matsumoto (P15/¶6). Matsumoto is not deficient as detailed above.
Applicants argue Hennige does not cure any of the deficiencies of Matsumoto (P16/¶1). Matsumoto is not deficient as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725